STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                               NO.   2021    KW    1419


VERSUS


STEPHEN          DANIEL       VANDERHOFF,                                           JANUARY         21,     2022
JR.




In    Re:          Stephen               Daniel          Vanderhoff,              Jr.,         applying            for

                   supervisory                  writs,         22nd      Judicial          District          Court,

                   Parish          of    St.    Tammany,        No.     538, 045.




BEFORE:           GUIDRY,           HOLDRIDGE,           AND    CHUTZ,      JJ.



        WRIT       DENIED          ON    THE        SHOWING    MADE.        Relator       failed      to    include
a  copy of         the        motion           to    correct       an   illegal      sentence         filed       with
the  district            court,           the       district       court'    s    ruling       on   the     motion,

the     bill       of        information,              the     commitment         order,        all    pertinent

minute       entries          and/ or          transcripts,           and   any   other portions             of    the
district          court        record           that    might         support     the     claims      raised        in
the    writ       application.


                                                             JMG
                                                              GH

                                                             WRC




COURT       OF   APPEAL,           FIRST       CIRCUIT




        WV                         U^
        DEPUTY           L    RK    OF    COURT
                   FOR       THE    COURT